Title: To John Adams from C. W. F. Dumas, 28 March 1782
From: Dumas, Charles William Frederic
To: Adams, John



La haie jeudi 28 Mars 82
Monsieur

La grande oeuvre est accomplie. Aujourd’hui les Etats d’Hollde ont résolu, que leurs Députés aux Etats Genx. seront instruits, de diriger les choses dans l’Assemblée de L. H. P. à telle fin, que Mr. Adams soit admis pour leur présenter ses Lettres de créance de la part des Etats unis; et les Etats ont chargé expressément Mr. le Grand Pensionaire de vous donner incessamment connoissance de cette Résolution. Le Corps des Nobles a déclaré, qu’il ne concouroit ni ne s’opposoit à cette résolution. Sigillum veri simplex. Je n’ajouterai donc rien à ce que dessus, qui vient de m’être communiqué par Mr. Zeberg avec ses complimens sinceres pour V. E. Je n’ai pu voir les autres qui sont actuellement à celebrer l’oeuvre en bonne compagnie, et le Verre en main, au sortir de l’assemblée, sans retourner chez eux, où je les ai cherché en vain.
Je suis d’avis qu’il est convenable, Monsieur, que vous témoigniez par une Lettre à Mr. le Duc de la Vauguyon, la part que vous prenez au facheux accident arrivé la nuit du mardi au mercredi.

Je suis avec le plus respectueux attachement Monsieur, Votre très humble & très obeisst. servit 
Dumas

